Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 11/30/2018.
Claims 1 and 18 have been amended.
Claims 1-32 are currently pending and have been examined.

In view of the Pre-Appeal Brief filed on 04/19/21, PROSECUTION IS HEREBY REOPENED. A Final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                          



Response to Arguments
Regarding the prior art rejection, Applicant’s arguments, see pages 2-4, with respect to the rejection of claims 1-32 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of under 35 USC § 102 and 35 USC §103, applied new art and art already of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12, 18-19 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Krumm (U.S. 7,250,907 B2).
Claim 1:
Krumm discloses A method of establishing a location of a device in an institutional space having a physical layout including walkable paths and obstructions (Taught as determining the location of a user’s wireless device in Abstract, column 3, lines  11-18, and see maps with walk paths in Fig. 3A-3C, Fig. 9 ), the method comprising the steps of:
at a first node having an unknown location, registering a proximity event of a user having an unknown location (See location nodes in column 3, lines 25-47. With proximity event as detecting a received signal strength of a wireless device of the user, see Fig. 9, 906, column 14, line 55 to ;
subsequently registering a proximity event of the user at a second node physically displaced from the first node (Taught in column 3, lines 25-66 where a pair of nodes construe a second node physically displaced from the first node and determining whether the wireless device of the user is in motion is a registering proximity event.); and
computationally inferring a location of the first node based on an elapsed time between the proximity events of the user at the first and second nodes (The inferring taught in column 5, lines 33-48, column 14, lines 5-54 pertains to speed between nodes is relative to time and distance in column 13, line 39 to column 14, line 4.), and at least one of (i) the physical layout or (ii) time-separated detections of users at the first and second nodes and other nodes (In column 17, lines 30-60] The transition probabilities are described hereinabove, and are sensitive to the building's layout, expected pedestrian speeds, and the inference on whether or not the device is moving.).
Claims 2 and 19:
Krumm discloses wherein the location is inferred based on a plurality of first elapsed times each between proximity events of at least one user at the first node and at the second node, a plurality of second elapsed times each between proximity detections of at least one user at the first node and at a third node, and a plurality of third elapsed times each between proximity detections of at least one user at the second node and at a fourth node 
Claim 12:
Theurer further teaches:
wherein the proximity events comprise detecting a received signal strength of a wireless device of the user (With proximity event as detecting a received signal strength of a wireless device of the user, see Fig. 9, 906, column 14, line 55 to column 15, line 7, where signal strength bars serve as registering a proximity event of floor plan).

Claim 18:
Krumm discloses A system for inferring locations of devices in an institutional space having a physical layout including walkable paths and obstructions (Taught as determining the location of a user’s wireless device in Abstract, column 3, lines  11-18, and see maps with walk paths in Fig. 3A-3C, Fig. 9 ), the system comprising:
a plurality of nodes, wherein at least some of the nodes have unknown locations (See location nodes in column 3, lines 25-47. See Abstract, column 3, lines 48-66, determining whether the wireless device of the user is in motion or not construes having an unknown location and calibration nodes with signal strength.);
a plurality of wireless user devices (See column 7, lines 11-15] access points that provide a wireless link between mobile devices and a wired network.); and 
a location server including a location database (See application running on a server in column 5, lines 21-32. Also, see an electronic database of floor plans in column 8, line 57 to column 9, line 2.), wherein:
(a)    each of the nodes comprises a wireless interface for interaction with a wireless mobile device of a user, a processor, and a computer memory storing agent instructions for execution by the processor (See Fig. 9, graphical user interface (GUI) 900), column 14, line 55 to column 15, line 7 and see column 18, lines 45-61, a single-processor, computer-executed instructions and modules.), the agent instructions, when executed, causing the node to register proximity events of users and report the events to the location server (See application running on the server in column 5, lines 21-32. ).
(b)    the location server is configured to receive proximity events of the nodes and, based thereon and on and at least one of (With proximity event as detecting a received signal strength of a wireless device of the user, see Fig. 9, 906, column 14, line 55 to column 15, line 7, where signal strength bars serve as registering a proximity event of floor plan.) (i) the physical layout or (ii) time-separated detections of users at a plurality of the nodes, to computationally infer locations of at least some of the nodes (column 5, lines 33-48, column 14, lines 5-54 pertains to speed between nodes is relative to time and distance in column 13, line 39 to column 14, line 4. In column 17, lines 30-60] The transition probabilities are described hereinabove, and are sensitive to the building's layout, expected pedestrian speeds, and the inference on whether or not the device is moving.).
Claim 29:
Krumm further discloses:
wherein the proximity events comprise detection, by the wireless interfaces of the nodes, of a received signal strength of a wireless device of a user (With proximity event as detecting a received signal strength of a wireless device of the user, see Fig. 9, 906, column 14, line 55 to column 15, line 7, where signal strength bars serve as registering a proximity event of floor plan. See Abstract, column 3, lines 48-66, determining whether the wireless device of the user is in motion or not construes having an unknown location and calibration nodes with signal strength).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 13-15, 18, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Krumm (U.S. 7,250,907 B2) in view Theurer (U.S. 2016/0029160 A1).
Claim 3:
Theurer further teaches:
wherein, for each of the pluralities of elapsed times, a distance between the corresponding nodes is estimated based on a minimum of the elapsed times (Taught in P0118, as the predetermined time threshold, in P0120 as the timestamp and proximity determination.).

Therefore, it would have been obvious to one of ordinary skill in the art of node management before the filing date of the invention to modify the method, software and system of Krumm to have a distance between the corresponding nodes estimated based on a minimum of the elapsed times, as taught by Theurer, to maintain any record speeds that it takes to travel between the nodes.
Claim 13:
Theurer further teaches:
wherein the received signal strength is used to determine a departure of the user from the first node and an arrival of the user at the second node (Disclosed in P0115, where a caregiver’s walking is detected at different beacon tagged assets with signal strength mentioned in abstract, P0033).

 determining a departure of the user from the first node and an arrival of the user at the second node, as taught by Theurer, to maintain any record speeds that it takes to travel between the nodes.
Claim 14:
Theurer further teaches:
wherein absolute spatial locations of the nodes are inferred (See absolute special locations in [P0092] the location information may be spatial coordinates (e.g., longitude and latitude coordinates) and/or general location identifiers (e.g., operating room #1, patient room 312, infusion pump #8, men's dressing room, aisle number five, women's dressing room, etc.).

Therefore, it would have been obvious to one of ordinary skill in the art of node management before the filing date of the invention to modify the method, software and system of Krumm to have absolute special locations, as taught by Theurer, to detect any constrain between locations based on the physical layout.
Claim 15:
Theurer further teaches:
wherein the second node has a known location (Taught in P0028, P0030, P0085 as stationary assets such as soap dispenser, tagged hospital beds and equipment.).

Therefore, it would have been obvious to one of ordinary skill in the art of node management before the filing date of the invention to modify the method, software and system of Krumm to have .
Claims 4, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krumm (U.S. 7,250,907 B2) in view of Skaaksrud (US 9,674,812 B2).
Claim 4:
Skaaksrud further teaches:
 wherein, for each of the pluralities of elapsed times, a distance between the corresponding nodes is estimated based on a plurality of substantially equal elapsed times (Taught in column 41, line 62 to column 42, line 37, where it takes approximately 5 minutes to travel an 800 foot distance from entry point to exit point along a nodal pathway, and accordingly so as to provide a sufficient opportunity for ID node A 2220a to connect to the next master node along the predicted path of the ID node and in accordance with the speed of travel. See Fig. 22A.).

Therefore, it would have been obvious to one of ordinary skill in the art of medical resource management before the filing date of the invention to modify the method, software and system of Krumm to elapsed times, a distance between the corresponding nodes is estimated based on a plurality of substantially equal elapsed times, as taught by Skaaksrud, to pinpoint the exact location of the mobile medical device that may be unreliable as anything placed between the tag and the receiver may block the receiver from receiving the infrared signal.

Claim 20:
Skaaksrud further teaches:
wherein, for each of the pluralities of elapsed times, the location server is configured to estimate a distance between the corresponding nodes based on a minimum of the elapsed times (Taught in P0118, as the predetermined time threshold, in P0120 as the timestamp and proximity determination.).

Therefore, it would have been obvious to one of ordinary skill in the art of medical resource management before the filing date of the invention to modify the method, software and system of Krumm to elapsed times, estimating a distance between the corresponding nodes based on a minimum of the elapsed times, as taught by Skaaksrud, to pinpoint the exact 
Claim 21:
Skaaksrud further teaches:
wherein, for each of the pluralities of elapsed times, the location server is configured to estimate a distance between the corresponding nodes based on a plurality of substantially equal elapsed times (Taught in column 41, line 62 to column 42, line 37, where it takes approximately 5 minutes to travel an 800 foot distance from entry point to exit point along a nodal pathway, and accordingly so as to provide a sufficient opportunity for ID node A 2220a to connect to the next master node along the predicted path of the ID node and in accordance with the speed of travel. See Fig. 22A.).

Therefore, it would have been obvious to one of ordinary skill in the art of medical resource management before the filing date of the invention to modify the method, software and system of Krumm to elapsed times, estimating a distance between the corresponding nodes based on a plurality of substantially equal elapsed times, as taught by Skaaksrud, to pinpoint the exact location of the mobile medical device that may be unreliable as anything placed between the tag and the receiver may block the receiver from receiving the infrared signal.
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krumm (U.S. 7,250,907 B2) in view of Skaaksrud (U.S. 9,674,812 B2) further in view of Theurer (U.S. 2016/0029160 A1).

Claim 16:
Theurer further discloses:
wherein none of the nodes has a known location (Taught in P0028, P0030 as mobile assets such as disposable patient tags, wheelchairs and missing IV pump.).

Therefore, it would have been obvious to one of ordinary skill in the art of node management before the filing date of the invention to modify the method, software and system  a known location, as taught by Theurer, to detect any resources when they come up missing.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krumm (U.S. 7,250,907 B2) in view of Skaaksrud (U.S. 9,674,812 B2) in view of Theurer (U.S. 2016/0029160 A1) further in view of Beaurepaire (U.S. 2015/0377635 A1).
Claim 17:
Krumm, Skaaksrud and Theurer do not explicitly teach wherein the inferring step comprises optimizing a fit among estimated distances between pairs of nodes and constraining the locations based on the physical layout.
Beaurepaire teaches that it was known in the art of wellness tracking before the filing date of the invention to have inferring step optimizing a fit among estimated distances between pairs of nodes to gain insight on employees’ behavior when fatigued. Taught in P0033 as user’s detected speed and steady pulse serving as a recent average walking speed of the user, and optimizing fitness between pick-up and drop-off points as pairs of nodes P0059-P0060.
Therefore, it would have been obvious to one of ordinary skill in the art of wellness tracking before the filing date of the invention to modify the method, software and system of Krumm, Skaaksrud and Theurer to have inferring step optimizing a fit among estimated distances between pairs of nodes, as taught by Beaurepaire, to gain insight on employees’ behavior when fatigued.
Claims 5-6 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Krumm (U.S. 7,250,907 B2) in view of B’Far (U.S. 2015/0220883 A1).
Claims 5 and 22:
B’Far further teaches:
wherein the proximity events comprise wireless communication between a node and a fitness device worn by the user.

B’Far teaches that it was old and well known in the art of wellness tracking before the filing date of the invention to track the proximity events via wireless communication between a device and a fitness device worn by the user to gain insight on employees’ behavior before promoting encouragement and coaching. With user as an employee (P0005), and [P0093] through a fitness tracker's cloud service (with the employee's permission) using the device manufacturer's cloud service device Application Program Interface (API) 445, e.g., the FitBit Java API. With travel locations, hours worked maintained and connectors also pull the data from each employee's fitness tracker's cloud service (P0031) communicating over a network (P0036). Also see abstract, P0076.
Therefore, it would have been obvious to one of ordinary skill in the art of wellness tracking before the filing date of the invention to modify the method, software and system of Krumm to track the proximity events via wireless communication between a device and a fitness device worn by the user, as taught by B’Far, to gain insight on employees’ behavior before promoting encouragement and coaching.
Claim 6:
B’Far further teaches:
wherein computationally inferring a location of the first node comprises downloading data from the fitness device, the data including a recent average walking speed of the user.

B’Far teaches that it was old and well known in the art of wellness tracking before the filing date of the invention to have inferring a location with walking speed to gain insight on employees’ behavior when fatigued. The speed of movement, velocity and distance is taught P0004 construe inferring a location with walking speed, and [P0093] through a fitness tracker's cloud service (with the employee's permission) using the device manufacturer's cloud service device Application Program Interface (API) 445, e.g., the FitBit Java API. With travel locations connectors also pull the data from each employee's fitness tracker's cloud service (P0031).
Therefore, it would have been obvious to one of ordinary skill in the art of wellness tracking before the filing date of the invention to modify the method, software and system of Krumm to have inferring a location with walking speed, as taught by B’Far, to gain insight on employees’ behavior when fatigued.
Claim 23:
B’Far further teaches:
wherein the nodes are configured to download data from the fitness device, the data including a recent average walking speed of the user.

B’Far teaches that it was known in the art of wellness tracking before the filing date of the invention to have inferring a location with walking speed to gain insight on employees’ behavior when fatigued. The speed of movement, velocity and distance is taught P0004 construe inferring a location with walking speed, and [P0093] through a fitness tracker's cloud service (with the employee's permission) using the device manufacturer's cloud service device Application Program Interface (API) 445, e.g., the FitBit Java API. With travel locations maintained and connectors also pull the data from each employee's fitness tracker's cloud service (P0031).
Therefore, it would have been obvious to one of ordinary skill in the art of wellness tracking before the filing date of the invention to modify the method, software and system of Krumm to have inferring a location with walking speed, as taught by B’Far, to gain insight on employees’ behavior when fatigued.
Claims 17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Krumm (U.S. 7,250,907 B2) in view of Beaurepaire (US 2015/0377635 A1).
Claim 17:
Beaurepaire further teaches wherein the inferring step comprises optimizing a fit among estimated distances between pairs of nodes and constraining the locations based on the physical layout.
Beaurepaire teaches that it was known in the art of wellness tracking before the filing date of the invention to have inferring step optimizing a fit among estimated distances between pairs of nodes to gain insight on employees’ behavior when fatigued. Taught in P0033 as user’s detected speed and steady pulse serving as a recent average walking speed of the user, and optimizing fitness between pick-up and drop-off points as pairs of nodes P0059-P0060.
Therefore, it would have been obvious to one of ordinary skill in the art of wellness tracking before the filing date of the invention to modify the method, software and system of Krumm to have inferring step optimizing a fit among estimated distances between pairs of nodes, as taught by Beaurepaire, to gain insight on employees’ behavior when fatigued.
Claim 32:
Beaurepaire teaches wherein the location server is configured to optimize a fit among estimated distances between pairs of nodes and constrain the locations based on the physical layout.
Beaurepaire teaches that it was known in the art of wellness tracking at the time of the invention to have inferring step optimizing a fit among estimated distances between pairs of nodes to gain insight on employees’ behavior when fatigued. Taught in P0033 as user’s detected speed and steady pulse serving as a recent average walking speed of the user, and optimizing fitness between pick-up and drop-off points as pairs of nodes P0059-P0060.
.
Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krumm (U.S. 7,250,907 B2) in view of B’Far (US 2015/0220883 A1) further in view of Tessier (U.S. 2009/0184823 A1).
Claim 7:
Tessier further teaches:
wherein computationally inferring a location of the first node further comprises determining, from the downloaded data, when the user began walking from the first node to the second node, when the user arrived at the second node, and whether the user followed an uninterrupted path therebetween.

Tessier teaches that it was known in the art of hospital activities management before the filing date of the invention to have inferring a location by determining beginning, arrival and uninterrupted pathway movement recorded to gain insight on employees’ behavior before promoting encouragement and coaching. A typical medical facility (Fig. 5) where a walking user is tracked for a beginning time, ending time, duration, and alternately for separate occurrences, all of which may be stored in the storage device [P0110] and further shown as a saved series of historical locations and a trace path (Item 1528) in Fig. 15A-C (P0027-P0029, P0174-P0177), where interruptions of workflow activities can be determined (P0181-P0183). Also, see at least exemplary nodes in P0072, P0075, P0083-P0084.
Therefore, it would have been obvious to one of ordinary skill in the art of hospital activities management before the filing date of the invention to modify the method, software and system of Krumm and B’Far to have inferring a location by determining beginning, arrival 
Claim 24:
Tessier further teaches:
to determine, from the downloaded data, when a user began walking from a first node to a second node, when the user arrived at the second node, and whether the user followed an uninterrupted path therebetween.

Tessier teaches that it was known in the art of hospital activities management before the filing date of the invention to have inferring a location by determining beginning, arrival and uninterrupted pathway movement recorded to gain insight on employees’ behavior before promoting encouragement and coaching. A typical medical facility (Fig. 5) where a walking user is tracked for a beginning time, ending time, duration, and alternately for separate occurrences, all of which may be stored in the storage device [P0110] and further shown as a saved series of historical locations and a trace path (Item 1528) in Fig. 15A-C (P0027-P0029, P0174-P0177), where interruptions of workflow activities can be determined (P0181-P0183). Also, see at least exemplary nodes in P0072, P0075, P0083-P0084.
Therefore, it would have been obvious to one of ordinary skill in the art of hospital activities management before the filing date of the invention to modify the method, software and system of Krumm and B’Far to have inferring a location by determining beginning, arrival and uninterrupted pathway movement recorded, as taught by Tessier, to gain insight on employees’ behavior before promoting encouragement and coaching.
Claims 8-11, 25-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Krumm (U.S. 7,250,907 B2) in view of Tessier (US2009/0184823 A1).
Claim 8:
Tessier further teaches:
wherein the proximity event at the first node is the user’s departure therefrom and the proximity event at the second is the user’s arrival thereat.

Tessier teaches that it was known in the art of hospital activities management before the filing date of the invention to have departure and arrival timed proximity events to gain insight on employees’ need for a break. Taught where a doctor or nurse is tracked for a beginning time, ending time, duration, and alternately for separate occurrences, all of which may be stored in the storage device [P0110], to determine shift work, events within examination rooms (P0106-P0109).
Therefore, it would have been obvious to one of ordinary skill in the art of hospital activities management before the filing date of the invention to modify the method, software and system of Krumm to have departure and arrival timed proximity events, as taught by Tessier, to gain insight on employees’ need for a break.
Claims 9 and 26:
Theurer further teaches:
wherein the time when the user departs from the first node is established by a last recorded user interaction with the first node (Disclosed in P0087 by assigning a beacon badge to caregiver during each shift, check-in/check-out, and logged removal.).

Claims 10 and 27:
Tessier further teaches:
wherein the time when the user arrives at the second node is established by detection of the user’s proximity to the second node.

Tessier teaches that it was known in the art of hospital activities management before the filing date of the invention to have user arrival at the second node established by detection of the user’s proximity to the second node to maintain standard workflow activities narrowly pinpointing the last course of action. Taught where a doctor or nurse is tracked for a beginning time, ending time, duration, and alternately for separate occurrences, all of which may be stored in the storage device [P0110], to associated medical equipment (P0046-P0047, P0049) in proximity as the second node.
Therefore, it would have been obvious to one of ordinary skill in the art of hospital activities management before the filing date of the invention to modify the method, software and system of Krumm to have user arrival at the second node established by detection of the user’s proximity to the second node, as taught by Tessier, to maintain standard workflow activities narrowly pinpointing the last course of action.
Claims 11 and 28:
Tessier further teaches:
wherein the time when the user arrives at the second node is established by detection of the user’s initial interaction with the second node.

Tessier teaches that it was known in the art of hospital activities management before the filing date of the invention to have user arrival at the second node established by detection of the user’s initial interaction to the second node to maintain standard workflow activities narrowly pinpointing the last course of action. Taught where a doctor or nurse is tracked for a beginning time, ending time, duration, and alternately for separate occurrences, all of which may be stored in the storage device [P0110], to associated medical equipment (P0046-P0047, P0049) in proximity as the second node.
Therefore, it would have been obvious to one of ordinary skill in the art of hospital activities management before the filing date of the invention to modify the method, software and system of Krumm to have user arrival at the second node established by detection of the user’s initial interaction to the second node, as taught by Tessier, to maintain standard workflow activities narrowly pinpointing the last course of action.
Claim 25:
Tessier further teaches:
wherein proximity events are user departures from a node and arrivals at another node.

Tessier teaches that it was old and well known in the art of hospital activities management before the filing date of the invention to have departure and arrival timed proximity events to gain insight on employees’ need for a break. Taught where a doctor or nurse is tracked for a beginning time, ending time, duration, and alternately for separate occurrences, all of which may be stored in the storage device [P0110], to determine shift work, events within examination rooms (P0106-P0109).
Therefore, it would have been obvious to one of ordinary skill in the art of hospital activities management before the filing date of the invention to modify the method, software and system of Krumm to have departure and arrival timed proximity events, as taught by Tessier, to gain insight on employees’ need for a break.
Claim 30:
Theurer further discloses:
wherein the location server is configured to use the received signal strength to determine a departure of the user from a first node and an arrival of the user at a second node (Disclosed in P0115, where a caregiver’s walking proximity is detected at different beacon tagged assets with signal strength mentioned in abstract, P0033).

Therefore, it would have been obvious to one of ordinary skill in the art of node management before the filing date of the invention to modify the method, software and system of Krumm to have absolute special locations, as taught by Theurer, to detect any constrain between locations based on the physical layout.

Claim 31:
Theurer further teaches:
wherein the location server is configured to infer absolute spatial locations of the nodes (See absolute special locations in [P0092] the location information may be spatial coordinates (e.g., longitude and latitude coordinates) and/or general location identifiers (e.g., operating room #1, patient room 312, infusion pump #8, men's dressing room, aisle number five, women's dressing room, etc.).

Therefore, it would have been obvious to one of ordinary skill in the art of node management before the filing date of the invention to modify the method, software and system of Krumm to have absolute special locations, as taught by Theurer, to detect any constrain between locations based on the physical layout.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        07/26/2021

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686